                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GINA MCLEOD,                                       Case No. 16-cv-03294-EMC
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING PLAINTIFF’S
                                   9             v.                                         MOTION FOR PRELIMINARY
                                                                                            APPROVAL OF CLASS ACTION
                                  10     BANK OF AMERICA, N.A.,                             SETTLEMENT
                                  11                    Defendant.                          Docket No. 62
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Gina McLeod, a mortgage loan officer for Defendant Bank of America (“the

                                  14   Bank”), brought this suit on behalf of a class of Bank of America mortgage loan officers, alleging

                                  15   that the Bank failed to reimburse them for work-related travel in their personal vehicles in

                                  16   violation of California law. This Court granted class certification in December 2017. The parties

                                  17   have now reached a proposed class action settlement; pending before the Court is Plaintiff’s

                                  18   motion for preliminary approval of the settlement. See Docket No. 62 (“Mot.).
                                  19          On October 23, 2018, the Court held a hearing on Plaintiff’s motion, during which it

                                  20   questioned the parties about the terms of the proposed Settlement Agreement and ordered them to

                                  21   make certain modifications to the Settlement Agreement and Notice. See Docket No. 70. The

                                  22   parties made the modifications. See Docket Nos. 69, 71. For the reasons stated at the hearing and

                                  23   as set forth below, the Court GRANTS Plaintiffs’ motion for preliminary approval.

                                  24                                       I.       BACKGROUND

                                  25   A.     Factual and Procedural Background

                                  26          Plaintiff McLeod worked as a mortgage loan officer for Bank of America from February
                                  27   2014 to November 2016. Docket No. 39 (“Class Cert. Order”) at 1. She alleges the Bank failed to

                                  28   reimburse her and other loan officers for the use of their personal vehicles for work duties in
                                   1   violation of California Labor Code § 2802 and a derivative claim under the California Unfair

                                   2   Competition Law (“UCL”), Business & Professions Code § 17200 et seq. Id. Plaintiff also

                                   3   amended the complaint in July 2016 to add a cause of action under the California Labor Code

                                   4   Private Attorney General Act (“PAGA”), California Labor Code § 2698 et seq. See Docket No.

                                   5   13. Plaintiff acknowledges that the Bank has a facially-valid written reimbursement policy, but

                                   6   argues that the Bank failed to exercise due diligence to reimburse Class Members despite having

                                   7   constructive knowledge they incurred mileage expenses. Class Cert. Order at 1. Alternatively,

                                   8   Plaintiff argues that the Bank had a de facto policy or practice of not reimbursing loan officers for

                                   9   routine mileage. Id.

                                  10           On December 13, 2017, the Court certified the following class:

                                  11                   All persons who are or have been employed, at any time from May
                                                       9, 2012 through the date of the Court’s granting of class certification
                                  12                   in this matter, by Bank of America, National Association (“Bank of
Northern District of California




                                                       America”) in California under the job titles Loan Officer, Senior
 United States District Court




                                  13                   Loan Officer, Mortgage Loan Officer, Senior Mortgage Loan
                                                       Officer, and Senior Lending Officer (collectively “Loan Officers” or
                                  14                   “Class Members”).
                                  15   Id. at 28–29. The Court also certified the following questions for resolution on a class-wide basis

                                  16   under Rule 23(a) and Rule 23(b)(3) with respect to Plaintiff’s § 2802 and UCL claims:

                                  17           1. Whether there was a regular practice of not reimbursing Loan Officers for mileage

                                  18                incurred and reimbursable under § 2802;

                                  19           2. Whether Defendant had constructive notice of unreimbursed mileage incurred by Loan

                                  20                Officers in the discharge of their duties;

                                  21           3. Whether Defendant’s constructive notice gave rise to a duty of due diligence under

                                  22                Section 2802;

                                  23           4. Whether Defendant’s system-wide efforts (or lack thereof) satisfied its duty of due

                                  24                diligence under Section 2802; and,

                                  25           5. Whether, in light of questions 1-4, Defendant violated California Labor Code Section

                                  26                2802 and the UCL.

                                  27   Id. at 29.

                                  28           The Bank sought permission to appeal the Class Certification Order, but permission was
                                                                                           2
                                   1   denied by the Ninth Circuit. See Docket Nos. 42, 48. The parties engaged in settlement

                                   2   negotiations overseen by Magistrate Judge Laporte and on August 16, 2018 advised the Court that

                                   3   they were finalizing the terms of a Settlement Agreement. See Docket No. 57. On October 9,

                                   4   2018, Plaintiff submitted the proposed Settlement Agreement for preliminary approval. See Mot.;

                                   5   Docket No. 67-1 (“Sett. Agmt.”).

                                   6   B.     Proposed Settlement Terms

                                   7          1.      Definition of Settling Class

                                   8          The proposed settlement defines the “Settling Class” as comprised of

                                   9                  All persons who are or have been employed, at any time from May
                                                      9, 2012 through the date of Preliminary Approval, by BofA in
                                  10                  California under the job titles Mortgage Loan Officer (job code
                                                      SM009), Senior Mortgage Loan Officer (job code SM172), Senior
                                  11                  Lending Officer (job code SM172), FC Lending Officer (job code
                                                      SM611), Senior FC Lending Officer - E (job code SM610), and/or
                                  12                  Senior FC Lending Officer - NE (job code SM614).
Northern District of California
 United States District Court




                                  13
                                       Sett. Agmt. ¶ 11. According to the parties, “[t]his definition amends the class definition
                                  14
                                       previously approved by the Court by: (1) specifying the covered positions to include job code
                                  15
                                       numbers; and, (2) extending the class period to cover the weeks since the Court certified the
                                  16
                                       class.” Mot. at 5. The parties also explained at the hearing that this definition uses different job
                                  17
                                       titles than the previous definition because the Bank has changed its designations for mortgage loan
                                  18
                                       officers, but that the two definitions are co-extensive in terms of the loan officer positions covered.
                                  19
                                              2.      Monetary Relief
                                  20
                                              The proposed settlement creates a non-reversionary $11 million gross settlement fund.
                                  21
                                       Sett. Agmt. ¶¶ 8, 10. The gross settlement fund will be allocated in the following order:
                                  22
                                                   (i) Attorneys’ fees of $3.3 million, or 30% of the settlement fund, to class counsel and
                                  23
                                                      reimbursement of class counsel’s out-of-pocket litigation expenses not to exceed
                                  24
                                                      $75,000. Mot. at 6; Sett. Agmt. ¶ 38.
                                  25
                                                   (ii) A representative service award of $15,000 for Named Plaintiff McLeod. Mot. at 6;
                                  26
                                                      Sett. Agmt. ¶ 39.
                                  27
                                                   (iii) $37,500 in penalties to the California Labor Workforces Development Agency to
                                  28
                                                                                         3
                                   1                     settle the PAGA claim. Mot. at 6; Sett. Agmt. ¶ 43. The $37,500 penalty

                                   2                     represents 75% of the $50,000 allocated in the gross settlement fund to settle the

                                   3                     PAGA claim; the remaining 25% will be distributed to Class Members. See Cal.

                                   4                     Lab. Code § 2699(i) (“[C]ivil penalties recovered by aggrieved employees shall be

                                   5                     distributed as follows: 75 percent to the Labor and Workforce Development

                                   6                     Agency . . . and 25 percent to the aggrieved employees”).

                                   7                (iv) Fees and costs of the Claims Administrator, capped at $20,300. Mot. at 6; Sett.

                                   8                     Agmt. ¶ 43.

                                   9                (v) The approximately $7,552,200 remaining after the above items are deducted will be

                                  10                     distributed to Class Members as the net settlement fund. Mot. at 6; Sett. Agmt. ¶

                                  11                     43.

                                  12                (vi) The residual amount of the settlement fund from any settlement checks not cashed
Northern District of California
 United States District Court




                                  13                     by Class Members will be “paid to the State of California as unclaimed wages

                                  14                     under the name of the Settling Class Member pursuant to the escheat procedures set

                                  15                     forth in the California Code of Civil Procedure section 1300, et seq.” Sett. Agmt. ¶

                                  16                     43.

                                  17           The net settlement fund will be distributed to Class Members pro rata based on the number

                                  18   of weeks they worked for the Bank as a loan officer in California during the settlement period.

                                  19   Mot. at 4. The parties estimate that each Class Member will receive approximately $40 per

                                  20   workweek, which represents approximately 73 miles driven per workweek. Id. at 4. Plaintiff,

                                  21   based on a small survey of current and former loan officers, estimates that loan officers logged an

                                  22   average of 170 unreimbursed work-travel miles per week (a number the Bank disputes). See Mot.

                                  23   at 10. Thus, the reimbursement for 73 miles per workweek represents a 43% recovery for the 170

                                  24   total unreimbursed miles. See id.

                                  25           3.        Non-Monetary Relief

                                  26           Under the Settlement Agreement, the Bank will submit to a five-year consent decree that

                                  27   requires it to:

                                  28                (i) Send monthly email reminders to individuals in the covered loan officer positions,
                                                                                           4
                                   1                  and to individuals directly managing them, that work travel expenses are

                                   2                  reimbursable;

                                   3               (ii) Provide training to newly hired individuals in the covered positions and refresher

                                   4                  training to supervisors of loan officers on reimbursements for work-related travel;

                                   5                  and

                                   6               (iii)Train covered loan officers and their supervisors on how to access Defendant’s

                                   7                  reimbursement software on a smartphone.

                                   8   Sett. Agmt. ¶ 56. The parties estimate that “[c]urrent class members who continue to work as

                                   9   MLOs during the consent decree period would receive approximately $93 a week in mileage

                                  10   reimbursement, assuming the current IRS mileage reimbursement rate and the 170 miles incurred

                                  11   per week.” Mot. at 10–11.

                                  12          4.      Claims Process
Northern District of California
 United States District Court




                                  13          The settlement fund will be disbursed automatically to Class Members who do not opt out.

                                  14   Per the proposed settlement process, the Claims Administrator will mail a Settlement Notice to

                                  15   each Class Member together with a separate Adjustment Form. Sett. Agmt. ¶ 46; Docket No. 71-1

                                  16   (Notice); Docket No. 69-3 (Adjustment Form). The Adjustment Form will provide an

                                  17   individualized estimate of the settlement payment to the recipient Class Member based on the

                                  18   number of weeks she worked. Sett. Agmt. ¶ 46. Upon receiving the notice, a Class Member can

                                  19   do nothing, return an opt-out request, or submit an Adjustment Form with supporting

                                  20   documentation if she believes the estimated settlement payment calculated by the Claims

                                  21   Administrator is incorrect. Id. ¶¶ 46–48. Any Class Member who does not respond to the

                                  22   settlement notice will receive her settlement check without needing to take any further action; any

                                  23   Class Member who submits a corrected Adjustment Form will likewise receive her settlement

                                  24   check once the adjustment challenge is resolved by the Claims Administrator. Id. ¶¶ 49–52.

                                  25                                         II.      DISCUSSION

                                  26   A.     Legal Standard

                                  27          A class action may only be settled with court approval. Fed. R. Civ. P. 23(e). Where the

                                  28   proposal will bind class members (by, e.g., releasing their claims), the court must find that it is
                                                                                          5
                                   1   “fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2). This standard balances the public

                                   2   policy favoring settlement of complex class action litigation, see In re Syncor ERISA Litig., 516

                                   3   F.3d 1095, 1101 (9th Cir. 2008), with the due process interests of absent class members, Hanlon v.

                                   4   Chrysler Corp., 150 F.3d 1101, 1026 (9th Cir. 1998). The Court “has a fiduciary duty to look

                                   5   after the interests of those absent class members.” Allen v. Bedolla, 787 F.3d 1218, 1223 (9th Cir.

                                   6   2015).

                                   7            The Court may grant preliminary approval of a settlement and direct notice to the class if

                                   8   the settlement: (1) appears to be the product of serious, informed, non-collusive negotiations; (2)

                                   9   has no obvious deficiencies; (3) does not improperly grant preferential treatment to class

                                  10   representatives or segments of the class; and (4) falls within the range of possible approval. In re

                                  11   Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1079–80 (N.D. Cal. 2007) (citation omitted).1

                                  12   B.       Whether Proposed Settlement Falls Within Range of Possible Approval
Northern District of California
 United States District Court




                                  13            The Court first considers whether the settlement agreement falls within the range of

                                  14   possible approval. “To evaluate the range of possible approval criterion, which focuses on

                                  15   substantive fairness and adequacy, courts primarily consider plaintiffs’ expected recovery

                                  16   balanced against the value of the settlement offer.” Vasquez v. Coast Valley Roofing, Inc., 670 F.

                                  17   Supp. 2d 1114, 1125 (E.D. Cal. 2009) (citing In re Tableware Antitrust Litig., 484 F. Supp. 2d

                                  18   1078, 1080 (N.D. Cal. 2007) (internal quotations omitted). Additionally, the Court may preview

                                  19   the factors that ultimately inform final approval: (1) the strength of the plaintiffs’ case; (2) the risk,

                                  20   expense, complexity, and likely duration of further litigation; (3) the risk of maintaining class

                                  21   action status throughout the trial; (4) the benefits offered in the settlement; (5) the extent of

                                  22   discovery completed and the stage of the proceedings; (6) the experience and views of counsel; (7)

                                  23   the presence of a governmental participant; and (8) the reaction of the class members to the

                                  24   proposed settlement. See Churchill Village, L.L.C. v. Gen. Elec., 361 F.3d 566, 575 (9th Cir.

                                  25   2004) (citing Hanlon, 150 F.3d at 1026).

                                  26
                                  27   1
                                        Because the class in this case has already been certified, the Settlement Agreement need not be
                                  28   held to the “higher standard of fairness” required of pre-certification settlements. See Hanlon, 150
                                       F.3d at 1026.
                                                                                         6
                                   1          The parties estimate that the maximum possible recovery from Plaintiff’s § 2802 claim is

                                   2   approximately $17.5 million. Docket No. 62-1 ¶ 24. This figure was calculated by multiplying

                                   3   Plaintiff’s estimate of the 170 reimbursable miles traveled per week by a loan officer by the 54.5

                                   4   cents per mile IRS reimbursement rate and then by the 188,820 total weeks worked by Class

                                   5   Members during the settlement period. Id. The parties further estimate that the maximum value

                                   6   of Plaintiff’s PAGA claim is approximately $4.7 million. Id. Thus, the overall maximum value of

                                   7   Plaintiff’s claims is approximately $22.2 million, and the monetary value of the proposed

                                   8   settlement is 49.55% of the maximum potential recovery at trial. This puts the proposed

                                   9   settlement within the range of possible approval. See, e.g., In re Mego Fin. Corp. Sec. Litig., 213

                                  10   F.3d 454, 459 (9th Cir. 2000) (finding a settlement amount of one-sixth of the potential recovery

                                  11   to be fair and adequate under the circumstances); Roe v. Frito-Lay, Inc., No. 14-CV-00751-HSG,

                                  12   2016 WL 4154850, at *7 (N.D. Cal. Aug. 5, 2016) (finding a settlement amount on a claim
Northern District of California
 United States District Court




                                  13   constituting 32.4% of defendant’s potential statutory damage exposure to be reasonable); Greko v.

                                  14   Diesel U.S.A., Inc., No. 10–cv–02576 NC, 2013 WL 1789602, at *5 (N.D. Cal. Apr. 26, 2013)

                                  15   (finding settlement amount of 24% reasonable). The adequacy of the proposed settlement amount

                                  16   is reinforced by the prospective value of the parties’ consent decree, which is projected to provide

                                  17   $15 million in mileage reimbursements to loan officers over the course of five years. See Docket

                                  18   No. 62-1 ¶ 25.

                                  19          Moreover, considerations relating to the strength of Plaintiff’s case as well as the risk,

                                  20   expense, complexity, and likely duration of further litigation weigh in favor of the proposed

                                  21   monetary settlement. See Viceral v. Mistras Grp., Inc., No. 15-CV-02198-EMC, 2016 WL

                                  22   5907869, at *7 (N.D. Cal. Oct. 11, 2016) (explaining that the “value of a settlement cannot be

                                  23   assessed in a vacuum,” but rather “must be considered in light of the strength of the plaintiff's case

                                  24   and the risks in pursuing further litigation”). Class counsel identify two particular risks in

                                  25   proceeding with this litigation. First, they acknowledge that they may not be able to establish to

                                  26   the satisfaction of a jury that the Bank failed to exercise due diligence in ensuring that loan

                                  27   officers were reimbursed for their work-related travel. Mot. at 8. As the Court observed in

                                  28   certifying the class, “[t]o prevail under Section 2802, a plaintiff must show that the employer
                                                                                          7
                                   1   ‘knew or had reason to know the expense was incurred.’ Such actual or constructive knowledge,

                                   2   in turn, requires the employer to ‘exercise due diligence to ensure that each employee is

                                   3   reimbursed.’” Class Cert. Order at 12 (quoting Stuart v. RadioShack Corp., 641 F. Supp. 2d 901,

                                   4   903 (N.D. Cal. 2009)). Here, Defendant contends that it maintains a written reimbursement policy

                                   5   that “informs all employees, including MLOs, that work-related travel is reimbursable”; “utilizes

                                   6   CONCUR, an expense reimbursement program that allows MLOs to submit their work-related

                                   7   travel as a business expense”; and “provides all new employees with the expense policy upon

                                   8   hiring.” Mot. at 8. Thus, there is a risk that a jury could agree with Defendant’s actions

                                   9   constituted due diligence. Id.

                                  10          Second, Plaintiff concedes that there is a “lack of records of work-related mileage.” Id.

                                  11   The Bank did not maintain contemporaneous mileage records, and “the parties have been unable

                                  12   so far to reconstruct the amount of miles from the records that do exist.” Id. at 8–9. During class
Northern District of California
 United States District Court




                                  13   certification briefing, Dr. Dwight Steward, the economist and statistician retained by Plaintiff,

                                  14   proposed a survey methodology for calculating unreimbursed mileage in order to establish class-

                                  15   wide liability and estimate damages:

                                  16                  With respect to liability, he proposes surveying a statistically
                                                      representative sample of class members about the existence of
                                  17                  unreimbursed mileage they may have incurred based on a random
                                                      sampling methodology that would account for any possibly potent
                                  18                  variations, such as work location. With respect to damages, he
                                                      proposes a similar sampling approach that would involve surveying
                                  19                  individuals about typical travel mileage combined with
                                                      observational approaches like measuring distances with GPS
                                  20                  applications or other means. The specific approach, however, cannot
                                                      be designed until the full universe of available information is
                                  21                  understood and investigated.
                                  22   Class Cert. Order at 6. For the purposes of the instant motion, Plaintiff arrived at an estimate of

                                  23   170 unreimbursed miles per loan officer per week after surveying 33 current or former loan

                                  24   officers. See Mot. at 10. These methods of approximating unreimbursed mileage are not ironclad.

                                  25   For instance, “conducting a scientifically designed and administered survey does not automatically

                                  26   make such evidence admissible.” Mot. at 9 (citing Duran v. U.S. Bank Nat’l Assn., 19 Cal. App.

                                  27   5th 630, 650 (2018) (holding that trial court did not abuse its discretion in rejecting a survey

                                  28   submitted in support of class certification due to discrepancies in survey results and possibility
                                                                                         8
                                   1   that results were tainted by bias), as modified on denial of reh’g (Feb. 9, 2018)). Additionally, the

                                   2   Bank disputes the 170 miles per week figure, arguing that many loan officers “drive little or no

                                   3   miles in a typical workweek.” Mot. at 10.

                                   4           Given the relatively high value of the proposed settlement as a percentage of the maximum

                                   5   potential recovery, the future benefits anticipated from the consent decree, and Plaintiff’s concerns

                                   6   about the strength of her claims, the Court finds that the proposed settlement falls within the range

                                   7   of possible approval.

                                   8   C.      Settlement Process

                                   9           “An initial presumption of fairness is usually involved if the settlement is recommended by

                                  10   class counsel after arm’s-length bargaining.” Riker v. Gibbons, 2010 WL 4366012, at *2 (D. Nev.

                                  11   Oct. 28, 2010) (citing 4 Alba Conte & Herbert B. Newberg, Newberg on Class Actions § 11:42

                                  12   (4th ed. 2002)). Here, the parties arrived at the settlement after engaging in mediation, a moderate
Northern District of California
 United States District Court




                                  13   amount of discovery, and finally settlement negotiations overseen by Magistrate Judge Laporte.

                                  14   See Docket No. 62-1 ¶¶ 11–14. Thus, the settlement agreement is the product of arm’s-length

                                  15   bargaining. Further, due to the expense reimbursement data provided by the Bank in discovery,

                                  16   Plaintiff and class counsel had adequate information before them to gauge the value of the class

                                  17   claims and assess the adequacy of the settlement terms. See Hanlon, 150 F.3d at 1027 (affirming

                                  18   approval of settlement after finding “no evidence to suggest that the settlement was negotiated in

                                  19   haste or in the absence of information illuminating the value of plaintiffs’ claims”). Accordingly,

                                  20   there is no indication of any procedural deficiencies in the settlement process.

                                  21   D.      Presence of Obvious Deficiencies

                                  22           During the hearing, the Court questioned counsel for both parties about the terms of

                                  23   the Settlement Agreement and counsel’s explanations clarified many aspects of the settlement.

                                  24   The Court also raised several (relatively minor) concerns about the terms of the proposed

                                  25   agreement, and suggested modifications to address those concerns. The parties have made the

                                  26   responsive changes, and no obvious deficiencies remain. The Court briefly discusses some

                                  27   important terms of the Settlement Agreement below and explains its rationale for finding the terms

                                  28   satisfactory.
                                                                                         9
                                   1          1.      Class Notice

                                   2          The parties propose that the Settlement Notice will be sent via first-class mail to the last-

                                   3   known addresses of Class Members. Mot. at 12. Any mail returned with a forwarding address

                                   4   will be re-mailed to the forwarding address. Id. Any mail returned without a forwarding address

                                   5   will be re-mailed after an updated address is obtained via skip-tracing. Id. This method of notice

                                   6   satisfies due process. See Bellinghausen v. Tractor Supply Co., 306 F.R.D. 245, 254 (N.D. Cal.

                                   7   2015) (approving system of mailing settlement notices to last-known addresses and using skip

                                   8   traces to re-mail undeliverable mail as “reasonably calculated to provide notice to class

                                   9   members”). Additionally, the Claims Administrator will establish a website and toll-free

                                  10   telephone number to provide Class Members with information about the settlement. Mot. at 12.

                                  11          As for the content of the Settlement Notice, a class action settlement notice “is satisfactory

                                  12   if it generally describes the terms of the settlement in sufficient detail to alert those with adverse
Northern District of California
 United States District Court




                                  13   viewpoints to investigate and to come forward and be heard.” Churchill Village, 361 F.3d at 575.

                                  14   More specifically, notice to a class certified under Rule 23(b)(3) “must clearly and concisely state

                                  15   in plain, easily understood language (i) the nature of the action; (ii) the definition of the class

                                  16   certified; (iii) the class claims, issues, or defenses; (iv) that a class member may enter an

                                  17   appearance through an attorney if the member so desires; (v) that the court will exclude from the

                                  18   class any member who requests exclusion; (vi) the time and manner for requesting exclusion; and

                                  19   (vii) the binding effect of a class judgment on members under Rule 23(c)(3).” Fed. R. Civ. P.

                                  20   23(c)(2)(B).

                                  21          The Settlement Notice here satisfies the requirements of Rule 23(c)(2)(B). In response to

                                  22   the Court’s comments at the hearing, the parties made modifications to the Settlement Notice to

                                  23   clarify the description of the nature of the action, the estimate for each Class Member’s expected

                                  24   recovery, the implications of objecting to the settlement, and the process for opting out of the

                                  25   settlement. See Docket No. 71-1.

                                  26          2.      Claims Process

                                  27          There are no issues with the proposed payment procedure, since Class Members do not

                                  28   need to go through a claims process. Class Members will automatically receive their settlement
                                                                                          10
                                   1   checks without needing to respond to the settlement notice. See Sett. Agmt. ¶¶ 46–52. The only

                                   2   action a Class Member may need to take is to submit the Adjustment Form in the event that they

                                   3   believe the individualized settlement payment estimate provided to them by the Claims

                                   4   Administrator is incorrect. See id. ¶ 48. If a Class Member submits an Adjustment Form, the

                                   5   Claims Administrator will examine the purported discrepancy and issue a decision, then disburse

                                   6   the settlement payment. See id.

                                   7          In response to the Court’s comments at the hearing, the parties made modifications to the

                                   8   Adjustment Form to clarify the types of documentary evidence Class Members can submit in

                                   9   support of their adjustment claims, and that the Claims Administrator’s final and non-appealable

                                  10   resolution of a claim will be accompanied by an explanation. See Docket No. 69-3.

                                  11          3.      Scope of Release

                                  12          The settlement agreement contains the following release:
Northern District of California
 United States District Court




                                  13                  [T]o the extent permitted by applicable law, the Settling Class
                                                      hereby releases, discharges, and covenants not to sue Bank of
                                  14                  America, N.A. and Bank of America Corporation, including its and
                                                      their predecessors, successors, affiliates, parents, subsidiaries,
                                  15                  related companies, property owners, employees, agents,
                                                      shareholders, officers, directors, attorneys, insurers, and any entity
                                  16                  which could be jointly liable with Bank of America, N.A. and/or
                                                      Bank of America Corporation or any of them (individually and
                                  17                  collectively “the BofA Releasees,”) from and with respect to any
                                                      and all actions, causes of action, suits, liabilities, claims, and
                                  18                  demands whatsoever, whether known or unknown, during the
                                                      Settling Class Period, which the Settling Class, or individual
                                  19                  members thereof, has, or had against the BofA Releasees, or any of
                                                      them, which are based on, or in any way related to any claims that
                                  20                  were alleged in the Lawsuit or could have been alleged in the
                                                      Lawsuit based on the current or prior pleadings therein, including
                                  21                  without limitation claims for violation of: Labor Code § 2802;
                                                      Business & Professions Code §§ 17200 et seq.; The Labor Code
                                  22                  Private Attorney General Act of 2004, Labor Code §§ 2698 et seq.;
                                                      or any other California or local or federal law, ordinance, and/or
                                  23                  administrative regulation relating to the reimbursement of business
                                                      expenses, and any additional claims for penalties, wages, interest or
                                  24                  other monies predicated on same (the “Released Claims”).
                                  25   Sett. Agmt. ¶ 53. To facilitate the release of claims covered by ¶ 53 that are currently unknown to

                                  26   class members, the settlement agreement additionally provides that

                                  27                  all Settling Class Members expressly waive any and all rights or
                                                      benefits conferred on them by the provisions of Section 1542 of the
                                  28                  California Civil Code, which provides as follows: “A GENERAL
                                                                                        11
                                                        RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
                                   1                    CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
                                                        OR HER FAVOR AT THE TIME OF EXECUTING THE
                                   2                    RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
                                                        MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
                                   3                    THE DEBTOR.”
                                   4   Id. ¶ 55.

                                   5             The release is appropriately qualified by the language limiting released claims to those

                                   6   “based on, or in any way related to any claims that were alleged in the Lawsuit or could have been

                                   7   alleged in the Lawsuit based on the current or prior pleadings therein.” Id. ¶ 53.

                                   8             4.     Escheatment of Unclaimed Funds

                                   9             The settlement agreement provides that “the amount of any settlement checks that are not

                                  10   cashed by Settling Class Members as well as any portion of the [gross settlement value] not

                                  11   otherwise allocated under this Settlement shall be . . . paid to the State of California as unclaimed

                                  12   wages under the name of the Settling Class Member pursuant to the escheat procedures set forth in
Northern District of California
 United States District Court




                                  13   the California Code of Civil Procedure section 1300, et seq.” Sett. Agmt. ¶ 43(f). The Ninth

                                  14   Circuit has approved escheatment to the government of any class settlement funds unclaimed after

                                  15   attempted distribution. See Six Mexican Workers v. Ariz. Citrus Growers, 904 F.2d 1301, 1306–

                                  16   07 (9th Cir. 1990); see also Rodriguez v. Danell Custom Harvesting, LLC, No. 1:16-CV-01848-

                                  17   SAB, 2018 WL 3390412, at *6 (E.D. Cal. July 10, 2018) (approving class action settlement of

                                  18   wage and hour claims brought under, inter alia, § 2802, pursuant to which “[a]ny unclaimed funds

                                  19   will be sent to the California Division of Labor Standards Enforcement’s Unpaid Wages Fund to

                                  20   be held in the name of and for the benefit of the class members under California’s escheatment

                                  21   laws”).

                                  22             5.     Attorneys’ Fees

                                  23             “Where a settlement produces a common fund for the benefit of the entire class, courts

                                  24   have discretion to employ either the lodestar method or the percentage-of-recovery method” in

                                  25   awarding attorneys’ fees. In re Bluetooth Headset Prod. Liab. Litig., 654 F.3d 935, 942 (9th Cir.

                                  26   2011) (citation omitted). “Because the benefit to the class is easily quantified in common-fund

                                  27   settlements,” courts may “award attorneys a percentage of the common fund in lieu of the often

                                  28   more time-consuming task of calculating the lodestar.” Id. “Applying this calculation method,
                                                                                          12
                                   1   courts typically calculate 25% of the fund as the ‘benchmark’ for a reasonable fee award.” Id.

                                   2          Here, class counsel is asking for an award of $3.3 million in attorneys’ fees, which

                                   3   amounts to 30% of the settlement fund, plus expenses not to exceed $75,000. See Mot. at 6; Sett.

                                   4   Agmt. ¶ 38. In determining whether an attorneys’ fee award is justified, the Court must evaluate

                                   5   the results obtained. See Vizcaino v. Microsoft Corp., 142 F. Supp. 2d 1299, 1304 (W.D. Wash.

                                   6   2001), aff’d, 290 F.3d 1043 (9th Cir. 2002); see also Hensley v. Eckerhart, 461 U.S. 424, 436

                                   7   (1983) (stating that the “most critical factor” to the reasonableness of an attorney fee award is “the

                                   8   degree of success obtained”). There is no question that class counsel have obtained favorable

                                   9   settlement terms in this case because, as discussed above, the proposed monetary settlement

                                  10   amounts to approximately half of the maximum potential recovery at trial, and Class Members still

                                  11   employed by as loan officers by Defendant are anticipated to benefit substantially from the

                                  12   consent decree that is part of the settlement.
Northern District of California
 United States District Court




                                  13          On the other hand, the fee represents a higher percentage of the settlement fund than the

                                  14   25% benchmark in the Ninth Circuit, although not outside of the range that has been awarded in

                                  15   the past. Compare Bellinghausen v. Tractor Supply Co., 306 F.R.D. 245, 258 (N.D. Cal. 2015)

                                  16   (“express[ing] doubt that [the requested] 30 percent fee arrangement was appropriate given the

                                  17   typical 25 percent benchmark in the Ninth Circuit” and approving counsel’s decision to reduce fee

                                  18   request to 25 percent), with Paul Johnson, Alston & Hunt v. Graulty, 886 F.2d 268, 272 (9th Cir.

                                  19   1989) (noting that typically, in common fund class settlements, “fees awards range from 20

                                  20   percent to 30 percent of the fund created”). A fee award of $3.3 million may be excessive given

                                  21   that the litigation in this case has not been particularly extensive. Aside from briefing and arguing

                                  22   class certification, the parties have engaged in one round of mediation, some discovery, and the

                                  23   settlement negotiations that culminated in this proposed agreement. Plaintiff’s counsel stated at

                                  24   the hearing that their requested fee represents approximately a four-time multiplier on the lodestar

                                  25   figure for their work on this case. See Vizcaino, 142 F. Supp. 2d at 1305 (“District Courts often

                                  26   use the lodestar method as a cross-check on the percentage method in order to ensure a fair and

                                  27   reasonable result.”).

                                  28          The Court will reserve ruling on Plaintiff’s attorneys’ fees request until the final settlement
                                                                                         13
                                   1   approval stage, while noting its concerns above.

                                   2   E.      Preferential Treatment

                                   3           The settlement agreement proposes to distribute the settlement funds on a pro rata basis to

                                   4   Class Members based on the number of weeks they worked within the settlement period, and does

                                   5   not appear to grant preferential treatment to any Class Members. See Nen Thio v. Genji, LLC, 14

                                   6   F. Supp. 3d 1324, 1334–35 (N.D. Cal. 2014) (finding no undue preferential treatment where

                                   7   settlement payment for minimum wage and overtime compensation claims was allocated pro rata

                                   8   among the claimants based upon the number of hours of overtime worked”).

                                   9           The proposed settlement provides a representative service award of $15,000 to the Named

                                  10   Plaintiff. See Mot. at 6. The Ninth Circuit has recognized that service awards to named plaintiffs

                                  11   in a class action are permissible and do not necessarily render a settlement unfair or unreasonable.

                                  12   See Stanton v. Boeing Co., 327 F.3d 938, 977 (9th Cir. 2003). However, the service award must
Northern District of California
 United States District Court




                                  13   be “reasonable,” and the Court “must evaluate their awards individually, using ‘relevant factors

                                  14   includ[ing] the actions the plaintiff has taken to protect the interests of the class, the degree to

                                  15   which the class has benefitted from those actions, . . . the amount of time and effort the plaintiff

                                  16   expended in pursuing the litigation . . . and reasonabl[e] fear[s of] workplace retaliation.” Id.

                                  17   (quoting Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998)) (alterations in original). As the

                                  18   only Named Plaintiff in this action, Ms. McLeod has undoubtedly advanced the interests of the

                                  19   class and benefitted Class Members by securing this settlement agreement, especially given that

                                  20   many Class Members have asserted that they previously were not even “aware their mileage could

                                  21   be expensed under the [Bank]’s written policy.” Class Cert. Order at 5–6. However, the Ninth

                                  22   Circuit has cautioned that where there is a “very large differential in the amount of damage awards

                                  23   between the named and unnamed class members,” that differential must be justified by the record.

                                  24   Staton v. Boeing Co., 327 F.3d 938, 978 (9th Cir. 2003). Here, a service award of $15,000 would

                                  25   be much greater than the amounts that the other Class Members are likely to recover, and the

                                  26   Named Plaintiff has not asserted that she has expended a particularly significant amount of time

                                  27   and effort in this case, or that she may be subject to workplace retaliation for her role in bringing

                                  28   the litigation. The Court therefore finds that a service award of $7,500 is reasonable.
                                                                                          14
                                   1                                      III.      CONCLUSION

                                   2          For the foregoing reasons, the primary terms of the proposed settlement agreement are fair,

                                   3   reasonable, and adequate given the circumstances of this case. Accordingly, with the exception of

                                   4   the attorneys’ fees request, and the adjustment to the Named Plaintiff’s service award, the Court

                                   5   GRANTS preliminary approval of the proposed settlement.

                                   6          This Order disposes of Docket No. 62.

                                   7

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: November 14, 2018

                                  11

                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                        EDWARD M. CHEN
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       15
